90 S.E.2d 304 (1955)
243 N.C. 190
STATE
v.
Sylvia Lee INGRAM.
No. 577.
Supreme Court of North Carolina.
November 30, 1955.
Wm. B. Rodman, Jr., Atty. Gen., T. W. Bruton, Asst. Atty. Gen., for the State.
Elreta Melton Alexander, Greensboro, for defendant, appellant.
PER CURIAM.
The State's evidence tends to show that officers, under authority of a search warrant, found a quantity of tax-paid whiskey in defendant's possession, in her home; and there was plenary evidence that she had it for the purpose of sale. The ruling that the evidence was sufficient for submission to the jury was correct. Moreover, defendant's assignments of error challenging the rulings of the court in admitting certain of the testimony offered by the State are without merit. The trial and verdict are upheld.
However, since defendant promptly excepted thereto and appealed therefrom, the conditional judgment pronounced was not based on defendant's consent, express or implied. Hence, for the reasons stated by Winborne, J., in State v. Ritchie, N.C., 90 S.E.2d 301, the judgment is stricken out and the cause is remanded for the pronouncement of a new judgment.
Error and remanded.